Citation Nr: 1430551	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has reviewed the Veteran's physical claims file and electronic records maintained in the Virtual VA system, including records of VA treatment between May 2009 and September 2013.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for additional development, specifically to obtain Social Security Administration (SSA) disability records and current VA treatment records regarding the Veteran.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA treatment records from January 2013 indicate that the Veteran had been receiving SSA disability benefits for the previous three years.  

Where VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Veteran's SSA disability records are not currently associated with the claims file and must be obtained on remand.  The records associated with such a claim would likely contain information regarding the Veteran's occupational capacity; therefore, there is a reasonable possibility that they may be relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As such, the AOJ must contact the SSA to obtain a complete copy of any and all adjudications and the supporting medical and other records underlying any adjudication for disability benefits regarding the Veteran.  

Finally, ongoing VA treatment records should also be obtained on remand, as the most recent VA treatment records associated with the claims file are dated in September 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any adjudication and the medical and other records underlying any adjudication for disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Obtain any outstanding VA treatment records dated from September 2013 to present.  All efforts to obtain these records should be fully documented, and a negative response must be provided if such records are not available.  

3.  After completing any other development deemed necessary, readjudicate the claim as necessary in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the record is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



